COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00243-CV


REGINALD DALE PETERS                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                     APPELLEE


                                    ------------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On February 6, 2012, we notified appellant that his brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within

ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3. We have not received any response.



      1
       See Tex. R. App. P. 47.4.
      On November 23, 2011, appellant filed a “Motion To Correct Erroneous

Filing Fee’s.” We have considered that motion.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution and deny the “Motion To Correct Erroneous Filing Fee’s.”

See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).”



                                                  PER CURIAM

PANEL: GABRIEL, J; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: March 1, 2012




                                     2